UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                       2/11/2020
                                                                       :
CHRISTOPHER O’ROURKE,                                                  :
                                                                       :
                                    Plaintiff,                         :
                                                                       :            19-cv-6162 (LJL)
                  -v-                                                  :
                                                                       :                 ORDER
EHSAN FOOD CORP. ET AL,                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that the post-fact discovery conference previously scheduled for March 19,
2020 at 4:00 p.m. is hereby ADJOURNED to April 2, 2020 at 10:00 a.m. It shall take place in
Courtroom 15C of the U.S. District Court for the Southern District of New York, 500 Pearl
Street, New York, New York.

         In advance of the conference and no later than March 16, 2020, any party intending to
move for summary judgment shall file on ECF a letter, not to exceed three pages in length,
setting forth the basis for the anticipated summary judgment motion, including the legal standards
and elements governing the claims at issue. Any party intending to oppose that motion shall file on
ECF a letter, not to exceed three pages in length, setting forth anticipated arguments in
opposition by March 23, 2020. The content and timing for any anticipated motions for summary
judgment will be discussed at the April 2, 2020 status conference.

       The deadline for submission of a Joint Pretrial Order will also be discussed at the April
2, 2020 conference.


Dated: February 11, 2020
       New York, New York                                                LEWIS J. LIMAN
                                                                     United States District Judge
